Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that the weight of the evidence is to the effect that the slope of the floor of the chamber, where plaintiff slipped and *911fell, was not steep enough to require the use of batteries, and the case was submitted to the jury solely upon that specification of negligence. Jenks, P. J., Thomas, Stapleton and Mills, JJ., concurred; Putnam, J., dissented on the ground that the slope of the chamber warranted the jury to find it to be an unsafe place for plaintiff to work; that from all of the testimony, including that brought out by defendant, it could be properly found that the slope of this mine chamber was such as to require batteries or other adequate protection against the miner falling from the breast down this slope about 400 feet to the loading platform.